UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-2408


JEROME J. BROWN,

                Plaintiff - Appellant,

          v.

DISTRICT OF COLUMBIA; VINCENT C. GRAY, Mayor,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:13-cv-01365-LMB-TRJ)


Submitted:   March 6, 2014                 Decided:   March 28, 2014


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Jerome Julius Brown, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jerome    J.    Brown    appeals   the   district    court’s      order

dismissing     his    civil    complaint      with    prejudice    for    lack     of

subject     matter    jurisdiction,       improper    venue,   and    failure      to

state   a   claim     upon    which   relief    can   be   granted.       We     have

reviewed the record and agree that the district court lacked

subject matter jurisdiction.             However, the district court should

have dismissed the complaint without prejudice.                   See S. Walk at

Broadlands Homeowner’s Ass’n, Inc. v. OpenBand at Broadlands,

LLC, 713 F.3d 175, 185 & n.4 (4th Cir. 2013).                        We therefore

modify the district court’s dismissal order to reflect that the

dismissal is without prejudice, and we affirm the dismissal as

modified.     See 28 U.S.C. § 2106 (2012); MM ex rel. DM v. Sch.

Dist. of Greenville Cnty., 303 F.3d 523, 536 (4th Cir. 2002).

We grant Brown leave to proceed in forma pauperis.                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented       in   the   materials    before   this      court    and

argument would not aid the decisional process.



                                                           AFFIRMED AS MODIFIED




                                          2